COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-271-CV
 
STATE
OFFICE OF RISK MANAGEMENT                                 APPELLANT
 
                                                      V.
 
CONSTANCE
E. MCKINNEY                                                      APPELLEE
                                                                                                           
                                                   ----------
             FROM
THE  67TH DISTRICT COURT OF TARRANT
COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have considered AAppellant=s Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.  
 




DELIVERED:  November 20, 2008  




[1]See Tex. R. App. P. 47.4.